     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 1 of 31


1    KEKER, VAN NEST & PETERS LLP                     MORGAN, LEWIS & BOCKIUS LLP
     Robert A. Van Nest (SBN 84065)                   Richard S. Taffet (pro hac vice)
2    rvannest@keker.com                               richard.taffet@morganlewis.com
     Eugene M. Paige (SBN 202849)                     101 Park Avenue
3    epaige@keker.com                                 New York, NY 10178-0060
     Justina Sessions (SBN 270914)                    Telephone: (212) 309-6000
4    jsessions@keker.com                              Facsimile: (212) 309-6001
     633 Battery Street
5    San Francisco, CA 94111-1809                     MORGAN, LEWIS & BOCKIUS LLP
     Telephone: (415) 391-5400                        Willard K. Tom (pro hac vice)
6    Facsimile: (415) 397-7188                        willard.tom@morganlewis.com
                                                      1111 Pennsylvania Avenue NW
7    CRAVATH, SWAINE & MOORE LLP                      Washington, DC 20004-2541
     Gary A. Bornstein (pro hac vice)                 Telephone: (202) 739-3000
8    gbornstein@cravath.com                           Facsimile: (202) 739-3001
     Yonatan Even (pro hac vice)
9    yeven@cravath.com                                MORGAN, LEWIS & BOCKIUS LLP
     825 Eighth Avenue                                Geoffrey T. Holtz (SBN 191370)
10   New York, New York 10019-7475                    gholtz@morganlewis.com
     Telephone: (212) 474-1000                        One Market, Spear Street Tower
11   Facsimile: (212) 474-3700                        San Francisco, CA 94105-1596
                                                      Telephone: (415) 442-1000
12   Attorneys for Defendant                          Facsimile: (415) 442-1001
     QUALCOMM INCORPORATED
13

14                               UNITED STATES DISTRICT COURT

15                            NORTHERN DISTRICT OF CALIFORNIA

16                                        SAN JOSE DIVISION

17   FEDERAL TRADE COMMISSION,                            Case No. 17-cv-0220-LHK-NMC

18                         Plaintiff,                     DEFENDANT QUALCOMM
                                                          INCORPORATED’S OPPOSITION TO
19                 vs.                                    MOTION FOR PARTIAL SUMMARY
                                                          JUDGMENT ON QUALCOMM’S
20   QUALCOMM INCORPORATED, a Delaware                    STANDARD ESSENTIAL PATENT
     corporation,                                         LICENSING COMMITMENTS
21
                            Defendant.
22                                                        Date:         October 18, 2018
                                                          Time:         1:30 p.m.
23                                                        Dept.:        Courtroom 8, 4th Floor
                                                          Judge:        Hon. Lucy H. Koh
24
                                                          Trial Date: January 4, 2019
25
            UNREDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
26

27

28

30      Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                Standard Essential Patent Licensing Commitments
31                                       Case No. 17-cv-220-LHK-NMC

32
      Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 2 of 31


1                                                         TABLE OF CONTENTS

2                                                                                                                                                     Page
3    TABLE OF AUTHORITIES .............................................................................................................. iii

4    I.        SUMMARY OF ARGUMENT .............................................................................................. 1

5    II.       STATEMENT OF FACTS ..................................................................................................... 3

6              A.         The Relevant Commitments to ATIS and TIA ......................................................... 4

7              B.         The Content of the ATIS and TIA Standards ............................................................ 5

8              C.         The ANSI Essential Requirements and Patent Policy .............................................. 7
9              D.         Industry Practice of Licensing Complete End-User Equipment, Not
                          Components Such As Modem Chips ......................................................................... 8
10
               E.         The Need for Compatibility Among IPR Policies of Cellular SDOs. ................... 10
11
     III.      LEGAL STANDARD ........................................................................................................... 12
12
               A.         Summary Judgment Must Be Denied When the Plain Language
13                        Interpretation or a Contractual Ambiguity May Be Resolved in the Non-
                          Movant’s Favor. ........................................................................................................ 12
14
               B.         Under California Law, the Entire Contract and All Other Evidence Must
15                        Be Considered To Determine if a Contract Is Reasonably Susceptible to a
                          Party’s Proposed Interpretation. ............................................................................... 12
16
     IV.       ARGUMENT ......................................................................................................................... 13
17
               A.         The FTC’s “Plain Language” Interpretations of the ATIS and TIA IPR
18                        Policies Do Not Take Account of the Complete Contractual Provisions at
                          Issue. .......................................................................................................................... 14
19
                          1.         The FTC Fundamentally Misreads the ATIS and TIA Policies
20                                   Because Modem Chips Do Not Practice or Implement the Standard. ...... 14
                          2.         The Non-Discrimination Commitments Do Not Compel
21                                   Component-Level Licensing. ....................................................................... 18
22                        3.         TIA’s Licensing Guidelines Are Not Part of the TIA Contract and,
                                     in Any Event, Do Not Support the FTC’s Reading of the TIA IPR
23                                   Policy. ............................................................................................................ 19
               B.         The Overwhelming Evidence Establishes, at the Very Least, a Genuine
24                        Factual Dispute Concerning the Appropriate Interpretation of the ATIS and
                          TIA IPR Policies. ...................................................................................................... 19
25
                          1.         Long-Standing Industry Practice Confirms That the ATIS and TIA
26                                   Policies Do Not Require Licensing the Manufacture and Sale of
                                     Modem Chips. ............................................................................................... 20
27
                          2.         ANSI Has Confirmed That Licensing at the Component Level Is
28                                   Not Required. ................................................................................................ 22
                                                                                  i
30          Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                    Standard Essential Patent Licensing Commitments
31                                           Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 3 of 31


1                     3.         The FTC Concedes the Need for Evidence Interpreting the ETSI
                                 IPR Policy, Which Must Be Consistent with the ATIS and TIA
2                                Policies. ......................................................................................................... 23
            C.        Amici Misconstrue FRAND Caselaw, Which Does Not Establish That
3                     Licensing the Manufacture and Sale of Components Is Required by the
                      TIA or ATIS IPR Policies......................................................................................... 24
4
     V.     CONCLUSION ...................................................................................................................... 25
5

6

7

8
9

10

11

12

13

14

15

16

17
18

19

20

21

22

23
24

25

26

27

28
                                                                           ii
30        Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                  Standard Essential Patent Licensing Commitments
31                                         Case No. 17-cv-220-LHK-NMC

32
      Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 4 of 31


1                                                     TABLE OF AUTHORITIES
2                                                                                                                                        Page(s)
     Cases
3

4    Anderson v. Liberty Lobby,
        477 U.S. 242 (1986).......................................................................................................................12
5
     Apple v. Qualcomm,
6       LEXIS 145835 (S.D. Cal Sept. 7, 2017). .....................................................................................25

7    Bank of the West v. Superior Court,
        2 Cal. 4th 1254 (1992) ...................................................................................................................12
8
     Celotex Corp. v. Catrett,
9
        477 U.S. 317 (1986)................................................................................................................ 12, 18
10
     In the Matter of Certain Wireless Communications Equipment,
11       2007 WL 1221125, USITC Inv. No. 337-TA-577 (Feb. 22, 2007) ............................................19

12   City of Atascadero v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,
         68 Cal. App. 4th 445 (Cal. Ct. App. 1998)...................................................................................13
13
     Copart, Inc. v. Sparta Consulting, Inc.,
14      277 F. Supp. 3d 1127 (E.D. Cal. 2017) ........................................................................................12
15
     Crestview Cemetery Ass’n v. Dieden,
16      54 Cal. 2d 744 (1960) ............................................................................................................. 13, 21

17   Ericsson v. D-Link Sys., Inc.,
         773 F.3d 1201 (Fed. Cir. 2014) .............................................................................................. 24, 25
18
     Kennecott v. Union Oil,
19      196 Cal. App. 3d 1179 (Cal. Ct. App. 1987)......................................................................... 13, 21
20
     Microsoft Corp. v. Motorola, Inc.,
21      696 F.3d 872 (9th Cir. 2012) .........................................................................................................24

22   Microsoft Corp. v. Motorola, Inc.,
        795 F.3d 1024 (9th Cir. 2015) .......................................................................................................24
23
     Miller v. Glenn Miller Prods., Inc.,
24      454 F.3d 975 (9th Cir. 2006) .........................................................................................................12
25   Pacific Gas & Electric Co. v. G.W. Thomas Drayage & Rigging Co.,
26      69 Cal. 2d 33 (1968) ......................................................................................................................13

27   Phoenix Tech. Ltd. v. VMware, Inc.,
        2017 WL 1289863 (N.D. Cal. Jan. 6, 2017) ........................................................................ passim
28
                                                                             iii
30           Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                     Standard Essential Patent Licensing Commitments
31                                            Case No. 17-cv-220-LHK-NMC

32
      Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 5 of 31


1    Powerine Oil Co. v. Superior Court,
        37 Cal. 4th 377 (2005) ...................................................................................................................12
2
     Public Storage v. Spring Corporation,
3
        No. CV 14-2594, 2015 WL 1057923 (C.D. Cal. Mar. 9, 2015) .................................................20
4
     Pulte Home Corp. v. American Safety Indem. Co.,
5       14 Cal. App. 5th 1086, 1128 (Cal. 2017) .....................................................................................12

6    Soremekun v. Thrifty Payless, Inc.,
        509 F.3d 978 (9th Cir. 2007) .........................................................................................................12
7
     TCL Commc’n Tech. Holdings, Ltd. v. Telefonaktiebolaget LM Ericsson,
8       2017 WL 6611635 (C.D. Cal. Dec. 21, 2017) .............................................................................19
9
     Trident Center v. Connecticut General Life Ins. Co.,
10       847 F.2d 564 (9th Cir. 1988) .........................................................................................................13

11   Turner v. Met. Life Ins. Co.,
        56 Cal. App. 2d 862 (1943) ...........................................................................................................18
12
     Statutes & Rules
13
     Cal. Civ. Code § 1641 ............................................................................................................. 12, 14, 18
14
     Cal. Civ. Code § 1644 ................................................................................................................... 13, 17
15

16   Cal. Civ. Code § 1649 ..........................................................................................................................21

17   Cal. Civ. Proc. Code § 1861 ................................................................................................................13

18   Fed. R. Civ. Pro. 56 ..............................................................................................................................18

19                                                                REFERENCES
20   All references to “Ex. __” are to the exhibits attached to the accompanying Request for Judicial
     Notice (Exs. 1-20) or to the accompanying Declaration of Geoffrey Holtz (Exs. 21-36).
21
     All References to “___ Decl.” are to an accompanying Declaration.
22
     All references to “FTC Ex. __” are to the exhibits attached to the Aug. 30, 2018 Declaration of
23   Jennifer Milici in Support of the FTC’s Motion. (ECF No. 792-1.)
24

25

26

27

28
                                                                                iv
30           Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                     Standard Essential Patent Licensing Commitments
31                                            Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 6 of 31


1     I.      SUMMARY OF ARGUMENT

2            Under the guise of seeking merely to “streamline the trial” (Mot. at 3), the FTC’s Motion

3    for Partial Summary Judgment requests a ruling that would radically reshape licensing in the

4    cellular industry, not just for Qualcomm but for all cellular SEP holders that made FRAND

5    commitments to ATIS or TIA. The FTC contends that those SEP holders have a clear and

6    unambiguous contractual obligation to grant licenses to manufacture and sell modem chips. The

7    FTC’s position distorts the language of the ATIS and TIA IPR Policies, and it is starkly at odds

8    with real-world practices. If the FTC were correct that modem chip license agreements are

9    required by commitments to ATIS and TIA, then such agreements should be commonplace, found

10   throughout the industry. But they are not. In fact, they are anything but. There is not a single

11   major holder of cellular SEPs that includes modem chip licenses in its licensing program. That is

12   because what the FTC casts as a plain reading of the IPR Policies—which it asks the Court to

13   adopt as a matter of law, without hearing any evidence at all—is in fact a complete reimagining

14   of the industry, neither required by the applicable language nor supported by the overwhelming

15   extrinsic evidence of the IPR Policies’ meaning. Rather than rebut this evidence—much of which

16   is undisputed—the FTC asks the Court to ignore it, in conflict with basic canons of California

17   contract law.

18           The FTC’s Motion fails at the most basic level: it has not shown that the text of the ATIS

19   or TIA IPR Policy clearly and unambiguously requires SEP holders to license the manufacture

20   and sale of modem chips. First, the FTC repeatedly focuses on the portion of the IPR Policies

21   that requires licenses to be made available to “applicants” or to “all applicants”, and it

22   simplistically argues that modem chip suppliers can be “applicants” entitled to a license. This

23   argument ignores key limiting language in the IPR Policies making it clear that SEP holders are

24   not required to make licenses available to all applicants for all purposes. As the FTC itself notes,

25   the ATIS licensing commitment requires that licenses be made available only to those applicants

26   “desiring to utilize the license for the purpose of implementing the [relevant ATIS] standard”, and

27   the TIA licensing commitment requires that licenses be made available to applicants only “to the

28   extent necessary for the practice of [the relevant TIA standard]”. (Mot. at 2 (alterations in
                                                          1
30         Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                   Standard Essential Patent Licensing Commitments
31                                          Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 7 of 31


1    original).) Thus, to give effect to this limiting language, the relevant question is whether the

2    purposes specified in the IPR Policies include manufacturing and/or selling modem chips. The

3    word “applicants” does not answer that question, and therefore does not compel the reading

4    advanced by the FTC.

5           Second, the manufacture and sale of modem chips are not among the purposes for which

6    the IPR Policies require licenses to be made available; at the very least, the Policies are

7    ambiguous, creating an issue of fact on that point that precludes summary judgment. Licenses

8    must be made available to “implement” (ATIS) or “practice” (TIA) the relevant standards. As

9    shown by the detailed evidence Qualcomm submits together with this Opposition, both the ATIS

10   and TIA standards describe the operation of a complete mobile device (e.g., a cellular phone) and

11   the cellular network itself (e.g., the base stations and other infrastructure). The standards do not

12   describe the operation of modem chips or other components of a complete device. Thus, whereas

13   complete devices may “implement” or “practice” the ATIS or TIA standards, modem chips

14   cannot. The FTC’s Motion provides no technical support for its assertion that modem chips

15   implement or practice those standards. It relies instead on statements that modem chips may

16   practice one or more claims of Qualcomm’s standard-essential patents. (Mot. at 5 n.13.) But

17   standards are comprised of thousands of individual technologies, including many that are claimed

18   by an SEP; the fact that a modem chip (with its attendant software) practices one or more of those

19   patented technologies does not mean that the chip itself performs all the functions required to

20   practice or implement “the standard”, as the FTC erroneously assumes.

21          Third, the non-discrimination obligations in the IPR Policies do not support a reading that

22   requires making licenses available for the manufacture and sale of modem chips. On their face,

23   the non-discrimination obligations mean only that if a license must be made available, such

24   license must be on non-discriminatory “terms and conditions” (i.e., that similar terms and

25   conditions be offered to similarly situated licensees). The non-discrimination obligations do not

26   address the antecedent question of whether a license must be made available for any specific

27   purpose or field of use. The FTC’s accusation that, by not licensing modem chip suppliers,

28   Qualcomm discriminates against its competitors is baseless: Qualcomm makes licenses available
                                                         2
30        Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                  Standard Essential Patent Licensing Commitments
31                                         Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 8 of 31


1    to all applicants for the purposes specified in the IPR Policies, whether or not the applicant also

2    competes with Qualcomm in the modem chip business.

3             Fourth, and perhaps most fundamentally, under California law, which the FTC states

4    should govern the resolution of the FTC’s Motion, all credible evidence should be considered to

5    determine whether the IPR Policies are reasonably susceptible to Qualcomm’s interpretation.

6    Here, the evidence powerfully demonstrates that the FTC’s interpretation of the IPR Policies

7    cannot be accepted, or at minimum demonstrates a genuine issue of disputed fact that precludes

8    summary judgment. The FTC’s interpretation is contrary to the indisputable industry practice of

9    licensing SEPs only at the device level; indeed, the FTC’s own licensing expert acknowledged

10   this practice, and the FTC does not identify any cellular SEP holder that grants the modem chip

11   licenses that the FTC says the IPR Policies so clearly require. The FTC’s interpretation is also

12   contrary to a decision of the American National Standards Institute (“ANSI”)—an organization

13   that accredits American standards development organizations (“SDOs”), including ATIS and

14   TIA. ANSI decided that its own patent policy, on which the ATIS and TIA IPR Policies are

15   based, does not require the licensing of components such as modem chips. And the FTC’s

16   interpretation would introduce disparities between the American SDOs and the cellular SDOs in

17   the rest of the world, even though the SDOs themselves have entered into partnerships that

18   require their policies to be consistent with one another. Critically, the FTC’s Motion concedes a

19   “need for evidence regarding the meaning of Qualcomm’s commitments” to ETSI (Mot. at 3); as

20   a result, the TIA and ATIS IPR Policies, which must be consistent with ETSI’s policy, cannot be

21   interpreted differently without hearing evidence, and as a matter of law.

22            The FTC’s effort to short-circuit the trial and foist its made-for-litigation reading of the

23   ATIS and TIA IPR Policies on the entire cellular industry ignores key language in the IPR

24   Policies, ignores the technical characteristics of the standards and products at issue and runs

25   directly counter to extensive and compelling evidence demonstrating, at minimum, numerous

26   issues of disputed fact. Partial summary judgment should be denied.

27    II.      STATEMENT OF FACTS

28            The FTC’s Complaint alleges that the IPR Policies of the European Telecommunications
                                                           3
30          Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                    Standard Essential Patent Licensing Commitments
31                                           Case No. 17-cv-220-LHK-NMC

32
         Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 9 of 31


1    Standards Institute (“ETSI”), which is the leading cellular SDO (Casaccia Decl. ¶ 6; Lupin Decl.

2    ¶ 8), as well as of two United States SDOs, ATIS and TIA, require Qualcomm to provide licenses

3    for the manufacture and sale of modem chips. (Complaint for Equitable Relief (ECF No. 1)

4    ¶¶ 57-59.) The FTC’s Motion asks this Court to find as a matter of law that “Qualcomm’s

5    voluntary FRAND licensing commitments to [ATIS and TIA], under the plain meaning of these

6    SDOs’ intellectual property rights (‘IPR’) policies, require Qualcomm to make licenses available

7    to competing modem-chip sellers.” (Mot. at 1.) The FTC’s Motion does not seek a similar

8    judgment concerning the ETSI IPR Policy, but rather concedes at least a “need for evidence

9    regarding the meaning of Qualcomm’s commitments” to ETSI. (Mot. at 3.)

10            A.      The Relevant Commitments to ATIS and TIA
11            The Alliance for Telecommunications Industry Solutions (“ATIS”) is the U.S.

12   Organizational Partner of 3GPP, a global collaborative partnership of SDOs and other industry

13   participants that develops cellular standards. (Lupin Decl. ¶ 9.) The Telecommunications

14   Industry Association (“TIA”) is the U.S. Organizational Partner of 3GPP2, another global

15   collaborative partnership that has developed cellular standards. (Mot. at 10.)1 3GPP and 3GPP2

16   develop technical specifications, which are then “transposed” (i.e., republished and adopted) by

17   their Organizational Partners (such as ATIS, TIA or ETSI) into cellular standards for the regions

18   governed by the Organization Partner (such as North America for ATIS and TIA). (Mot. at 7,

19   10.) Each of the 3GPP and 3GPP2 IPR policies requires that each contributor of technology

20   comply with the relevant IPR policy of the Organizational Partner of which it is a member.

21   (Ex. 7 at Art. 55 (3GPP Working Procedure); Ex. 8 at Art. 55 (3GPP2 Working Procedure).)

22            ATIS’s IPR Policy states that a holder of essential patent claims may give “assurance that

23   a license to such essential patent claim(s) will be made available to applicants desiring to utilize

24   the license for the purpose of implementing the standard . . . under reasonable terms and

25   conditions that are demonstrably free of any unfair discrimination.” (FTC Ex. 2 at 10 (ATIS

26   Operating Procedures) (emphasis added).)         Pursuant to that policy, Qualcomm has made

27   1
      The other 3GPP Organizational Partners are ETSI (Europe), ARIB and TTC (both of Japan),
     CCSA (China), TSDSI (India), and TTA (Korea). (Casaccia Decl. ¶ 7.) The other Organizational
28   Partners of 3GPP2 are ARIB, TTC, CCSA and TTA. (Tiedemann Decl. ¶ 10.)
                                                           4
30          Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                    Standard Essential Patent Licensing Commitments
31                                           Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 10 of 31


1    FRAND commitments to ATIS assuring that it would make licenses available to applicants “for

2    the purpose of implementing the standard.” (Id. at 8-10.)

3             Until 2005, the TIA IPR policy provided that SEPs “will be made available under

4    reasonable terms and conditions that are demonstrably free of any unfair discrimination to

5    applicants only and to the extent necessary for the practice of the TIA Publication.” (FTC

6    Ex. 39 at 87 (TIA Eng’g Manual, 2002) (emphasis added).) A “TIA Publication” contains a

7    standard adopted by TIA.2 (FTC Ex. 3 at 3 (Guidelines to the TIA IPR Policy, 2014).) In 2005,

8    the TIA IPR Policy was modestly amended, but not in any respect relevant here. (Lupin Decl.

9    ¶ 16; see also Ex. 15 (Koninklijke Philips NV v. Asustek Computer Inc., [2016] EWHC 2220 (Pat)

10   (UK High Court of Justice) (change served “to make it explicit that a patent that was necessarily

11   infringed by the practice of an ‘optional’ element of a standard was nonetheless still an ‘essential’

12   patent.”)).) Qualcomm has provided TIA with commitments to make licenses available to

13   applicants “only and to the extent necessary for the practice of the” TIA standards. (Mot. at 12-

14   14.)

15            B.      The Content of the ATIS and TIA Standards
16            The 3GPP (ATIS) and 3GPP2 (TIA) technical specifications that have been adopted by

17   ATIS and TIA specify with great precision the performance, interoperability and communication

18   protocols between two broad “domains” of a cellular system: (1) Infrastructure, which comprises

19   fixed equipment such as base stations that send and receive wireless signals and relay those

20   signals over wired connections, and (2) User Equipment, an operational device such as a

21   smartphone (“UE”, also referred to as the “Mobile Station” in 3GPP2). (Casaccia Decl. ¶ 13;

22   Tiedemann Decl. ¶ 16.) The basic domain split between the “User Equipment Domain” and the

23   “Infrastructure Domain”, is shown in the figure below drawn from an ATIS standard. (Casaccia

24   Decl. ¶¶ 12, 13.)

25

26

27   2
       A “Standard” is any TIA publication that establishes “engineering and technical requirements
     for processes, procedures, practices and methods that have been adopted by consensus”. (FTC
28   Ex. 1 at 8 (TIA IPR Policy).)
                                                           5
30          Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                    Standard Essential Patent Licensing Commitments
31                                           Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 11 of 31


1

2
3

4

5

6

7

8
9

10

11

12

13          As the figure demonstrates, cellular standards generally treat the internal workings of each

14   domain as a “black box”. The standards specify the actions a complete device must take (such as

15   which signals it must transmit) to operate on a cellular network. Conversely, the standards say

16   nothing at all about the design of modem chips, antennae, power-control chips or the many other

17   components that make up a cellular device. (Casaccia Decl. ¶ 19; Tiedemann Decl. ¶¶ 16-17, 27-

18   28, 37-46.) They also do not define how a smartphone or Mobile Station should be constructed

19   or what components each must contain. As such, these standards provide device manufacturers

20   (and infrastructure manufacturers) broad discretion regarding how to construct a user device or

21   infrastructure. (Casaccia Decl. ¶ 9; Tiedemann Decl. ¶ 15.) Indeed, the standards do not even

22   specify whether any required functions must be implemented in hardware or software. (Casaccia

23   Decl. ¶ 9.)

24          As a representative example, the ATIS 3GPP TS 36.331 standard published by ATIS

25   defines the LTE Radio Resource Control (“RRC”) protocol and relevant behaviors for

26   communication between an LTE-compatible mobile device and the base station. (Casaccia Decl.

27   ¶ 23.) This specification expressly provides over 350 requirements concerning an LTE-

28   compatible User Equipment (i.e., “the UE shall . . .”), but does not provide any requirement as to
                                                         6
30        Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                  Standard Essential Patent Licensing Commitments
31                                         Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 12 of 31


1    the internal components of the UE, including the modem chip or multiple other components that

2    typically play a role in communications between a UE and Infrastructure (e.g., an RF transmitter

3    and receiver or an antenna). (Casaccia Decl. ¶ 23.)

4           Because the ATIS and TIA standards define the functionality of the UE and its

5    interconnectivity with the cellular network, conformance with the standards is tested and

6    determined by analyzing the functioning of a complete operational device, not the behavior or

7    design of any component of the UE such as modem chips. (Casaccia Decl. ¶¶ 29-34; Tiedemann

8    Decl. ¶¶ 35-44.) Modem chips do not and cannot operate on a cellular network on their own,

9    outside of a UE that has all of the hardware and software components needed to implement the

10   standards-specified functionality. (Tiedemann Decl. ¶ 19-34.) Thus, whereas a UE either

11   complies or does not comply with (and therefore implements/practices) a standard, the very same

12   modem chip can be placed in a UE that complies and in a UE that does not comply with the

13   standard.

14          C.      The ANSI Essential Requirements and Patent Policy

15            In addition to being Organizational Partners of 3GPP and 3GPP2, respectively, ATIS and

16   TIA are accredited by ANSI, a non-profit organization that oversees the development of standards

17   in the United States. (Mot. at 7, 10.) To maintain ANSI accreditation, ATIS and TIA must meet

18   certain “Essential Requirements” defined by ANSI, including maintaining IPR Policies that are

19   consistent with ANSI’s own Patent Policy. (Ex. 2 § 4.1.1, § 4.2.1.1 (ANSI Essential

20   Requirements).) That ANSI Patent Policy provides for patent holders to commit that a license

21   “will be made available to applicants desiring to utilize the license for the purpose of

22   implementing the standard . . . under reasonable terms and conditions that are demonstrably free

23   of any unfair discrimination”. (Id. § 3.1.1.) ATIS has explicitly adopted the ANSI Patent Policy

24   verbatim as its own (Mot. at 8), while TIA adopted the closely similar language discussed above.

25          Importantly, ANSI’s Executive Standards Council (“ExSC”) has expressly determined

26   that its own Patent Policy does not require that accredited SDOs mandate component-level

27   licensing:

28
                                                         7
30        Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                  Standard Essential Patent Licensing Commitments
31                                         Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 13 of 31


1           We . . . take this opportunity to emphasize that [a prior ExSC decision] was not
            intended to create a “default” interpretation of the ANSI Patent Policy requiring
2           licensing at the component level. While the ExSC determined in the IEEE case
            that such a requirement was not inconsistent with the ANSI Patent Policy, that
3           does not mean that ANSI’s Patent Policy requires licensing at the component
            level. We do not wish to express or imply any such “default” interpretation and we
4           leave it to negotiations between patent holders and implementers to decide what
            licensing terms are appropriate in particular standards, subject to the terms of an
5           [SDO’s] patent policy.

6    (Ex. 1 at 14 (February 23, 2018 Decision of the ANSI Executive Standards Council Appeals

7    Panel at 14) (emphasis added).) The ANSI ExSC further clarified that a commitment to license

8    “to the extent necessary to practice wholly compliant implementations”, rather than mere

9    components, is equivalent to the ANSI Patent Policy’s requirement that a license be for “the

10   purpose of implementing the standard”. (Id. at 2.)

11          D.      Industry Practice of Licensing Complete End-User Equipment, Not
                    Components Such As Modem Chips
12

13          It is cellular industry practice for SEP owners to make licenses available for the

14   manufacture and sale of end-user devices, but not for the manufacture and sale of components

15   such as modem chips. The FTC’s expert, Richard Donaldson, acknowledged this. (Ex. 21 at

16   283:17-24 (Donaldson Dep.) (testifying that “the practice to date is—has been people take

17   licenses at the device level. That’s the way it kind of grew up . . . .”).) The record shows this

18   practice to be industry-wide and long-standing. For example,

19

20

21

22

23
24

25

26                                           Nokia is a member of both ATIS and TIA and has given

27   assurances to both. (Ex. 9 at 4 (ATIS Membership Listing, Sept. 22, 2018); Ex. 10 at 4 (TIA

28   Members List); Ex. 12 (Nokia Letters of Assurance).)
                                                         8
30        Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                  Standard Essential Patent Licensing Commitments
31                                         Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 14 of 31


1           Ericsson has explained that it has a similar practice and understanding of industry norms

2    through Christina Petersson, Vice President of IPR and Legal Affairs. Ms. Petersson testified that

3    when Ericsson licenses its cellular SEP portfolio, it “would be licensing the company putting its

4    name on the fully compliant equipment and selling that on the market”. (Ex. 23 at 25:5-11

5    (Petersson Dep.).) Device-level licensing had been Ericsson’s practice since it became involved

6    in cellular SEP licensing. (Id. at 25:15-17.)

7

8
9

10                                                                                        Ericsson, too, is a

11   member of both ATIS and TIA and has given assurances to both. (Ex. 9 at 3 (ATIS Membership

12   Listing); Ex. 10 at 2 (TIA Members List); Ex. 13 (Ericsson Letters of Assurance).)

13          InterDigital, another ATIS and TIA member that provided license assurances (Ex. 9 at 3

14   (ATIS Membership Listing); Ex. 10 at 3 (TIA Member List); Ex. 14 (InterDigital Letters of

15   Assurance)),

16   InterDigital’s Ranae McElvaine testified regarding the company’s licensing policy:

17

18

19

20

21

22

23                                                             , too, were well aware it was industry

24   practice to license SEPs at the device level, and not at the component or modem level.

25

26

27

28
                                                         9
30        Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                  Standard Essential Patent Licensing Commitments
31                                         Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 15 of 31


1

2
3                                                                                                   Other

4    modem chip suppliers, including               , Broadcom, Marvell                  , have never entered

5    an agreement of that sort. (Ex. 16 at 15                     Ex. 19 at 10             (Responses of

6                Broadcom, Marvell and              to Korean Fair Trade Commission Questionnaire for

7    chipset manufacturers).)
                                                              3
8
9           The record amply demonstrates that licensing the manufacture and sale of end-user

10   devices, rather than modem chips, is ubiquitous industry practice.

11          E.      The Need for Compatibility Among IPR Policies of Cellular SDOs.
12          The technical work of promulgating technical specifications occurs at 3GPP (and, in the

13   past, occurred also at 3GPP2); ATIS and TIA then “transpose” the technical specifications of

14   3GPP and 3GPP2 and adopt them as North American standards. (FTC Ex. 21 (3GPP Partners);

15   FTC Ex. 31 at 6 (3GPP2 Partnership Project Description, 2002).) To ensure that 3GPP and

16   3GPP2 specifications are subject to the same licensing requirements worldwide, the operating

17   rules and procedures of both 3GPP and 3GPP2 mandate, as a condition of being an organizational

18   partner of each SDO, that the IPR policies of each of their Organizational Partners must be

19   compatible with one another:

20          “Organizational Partnership is open to any Standards Organization . . . which
            has . . . an Intellectual Property Rights (IPR) Policy which is compatible with
21          those of the Organizational Partners.” 4
22   In addition, each of ETSI, TIA and ATIS is an organizational partner of oneM2M, a more

23
     3 Although Qualcomm has obtained inbound cross-licenses to the cellular SEPs of its licensees,
24
     those were to ensure that its licensees cannot sign a license for rights under Qualcomm’s patents
25   and then opportunistically assert their own patents against Qualcomm. (Ex. 29 at 209:10-210:1
     (Hartogs Dep.).) As the FTC acknowledges, as a SEP holder, Qualcomm has not sought to
26   license its cellular SEPs for the manufacture and sale of modem chips. (Mot. at 6.) Nor does
     Qualcomm assert its cellular SEPs against modem chip manufacturers. (Ex. 32 at 162:16-163:9
27   (Mar. 5, 2018 Gonell Dep.).)
     4
      See FTC Ex. 5 at Art. 6 (3GPP Working Procedures) (emphasis added); Ex. 8 at Art. 6 (3GPP2
28   Working Procedures) (emphasis added).
                                                         10
30        Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                  Standard Essential Patent Licensing Commitments
31                                         Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 16 of 31


1    recently formed global standards initiative for Machine to Machine Communications and the

2    Internet of Things. (Ex. 3 (oneM2M - Partners).) Like 3GPP and 3GPP2, oneM2M requires that

3    the IPR Policy of each Organizational Partner be compatible with those of the other

4    Organizational Partners. (Ex. 6 § 3.1 (oneM2M Partnership Agreement).) Consequently, the IPR

5    Policies of ATIS and TIA are required to be compatible with those of ETSI and the other

6    Organizational Partners. The FTC’s expert, Michael Lasinski, agrees, for example, that the ATIS

7    IPR Policy is “fundamentally similar” to ETSI’s. (Ex. 33 ¶ 52 (Lasinski Report).)

8           Representatives of ETSI have recognized that its IPR Policy does not require licensing the

9    manufacture and sale of components like modem chips. When one SDO, the Institute of

10   Electrical and Electronics Engineers (“IEEE”), revised its policy in February 2015 to require

11   licensing for the manufacture of components, the ETSI Secretariat confirmed that the ETSI Policy

12   had no such requirement. (Ex. 27 at 105:8-14 (Weiler Dep.).) The language of the ETSI IPR

13   Policy on its face also makes clear that it does not require component-level licensing. 5 Clause 6.1

14   of the ETSI IPR Policy, which specifies the scope of the ETSI licensing commitment, clarifies

15   that a patent holder’s obligation to make licenses available is limited to rights for the production,

16   sale, lease, disposition of, repair, use or operation of “any system, or device fully conforming to a

17   STANDARD” or to “use METHODS”. (Ex. 11 Clause 15-8, 15-4 (ETSI IPR Policy).) The

18   terms “system”, “device” and “fully conforming” indicate that the ETSI licensing commitment

19   extends to end-user devices, but not to components. 6 Indeed, industry practice at the time of the

20   adoption of the ETSI IPR Policy in November 1994 was to license only fully compliant end-user

21   devices, and not components; and the drafters of the ETSI IPR Policy did not intend to change

22   normal industry practice. (Ex. 34 at 40 (Huber Report); Ex. 28 at 189:10-190:1 (Huber Dep.).)

23
24

25

26
     5
27    (Ex. 35 at 10-11 (Fauvarque-Cosson Report); Ex. 30 at 114:14-115:2 (Fauvarque-Cosson Dep.))
     6
      (Ex. 34 at 35-36 (Huber Report); Ex. 28 at 146:9-17 (Huber Dep.); Ex. 35 at 11 (Fauvarque-
28   Cosson Report); Ex. 30 at 86:6-24 (Fauvarque-Cosson Dep.).)
                                                         11
30        Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                  Standard Essential Patent Licensing Commitments
31                                         Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 17 of 31


1     III.      LEGAL STANDARD

2              A.      Summary Judgment Must Be Denied When the Plain Language
                       Interpretation or a Contractual Ambiguity May Be Resolved in the Non-
3                      Movant’s Favor.
4              As the moving party, the FTC has the burden of demonstrating the absence of a genuine

5    issue of material fact for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The FTC’s

6    burden extends to demonstrating the absence of a fact dispute on each element of its claim,

7    including the interpretation of the contract. Id. at 322-23; Copart, Inc. v. Sparta Consulting, Inc.,

8    277 F. Supp. 3d 1127, 1144 (E.D. Cal. 2017). To meet its burden, the FTC “must affirmatively

9    demonstrate that no reasonable trier of fact could find other than for [it]”. Soremekun v. Thrifty

10   Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007). On a motion for summary judgment, “[t]he

11   evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in [its]

12   favor.” Anderson v. Liberty Lobby, 477 U.S. 242, 254 (1986). “[I]f the interpretation [of a

13   contract] turns upon the credibility of conflicting extrinsic evidence, or if ‘construing the

14   evidence in the nonmovant’s favor, the ambiguity can be resolved consistent with the

15   nonmovant’s position,’ summary judgment is inappropriate.” Phoenix Tech. Ltd. v. VMware,

16   Inc., 2017 WL 1289863, at *3 (N.D. Cal. Jan. 6, 2017) (quoting Miller v. Glenn Miller Prods.,

17   Inc., 454 F.3d 975, 990 (9th Cir. 2006)). The FTC has not met this burden.

18             B.      Under California Law, the Entire Contract and All Other Evidence Must Be
                       Considered To Determine if a Contract Is Reasonably Susceptible to a Party’s
19                     Proposed Interpretation.
20             The FTC’s Motion asserts that the ATIS and TIA IPR Policies should be governed by the

21   contract law of California (Mot. at 15 n.49), which for purposes of this Motion Qualcomm does

22   not dispute. Under California law, “[t]he fundamental goal of contractual interpretation is to give

23   effect to the mutual intention of the parties.” Powerine Oil Co. v. Superior Court, 37 Cal. 4th

24   377, 390 (2005) (citing Bank of the West v. Superior Court, 2 Cal. 4th 1254, 1264 (1992)). “The

25   court will not impose its own interpretation at variance with the parties’ intention.” Pulte Home

26   Corp. v. American Safety Indem. Co., 14 Cal. App. 5th 1086, 1128 (Cal. 2017). In interpreting

27   contractual language, “[t]he whole of a contract is to be taken together, so as to give effect to

28   every part, if reasonably practicable, each clause helping to interpret the other.” Cal. Civ. Code §
                                                            12
30           Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                     Standard Essential Patent Licensing Commitments
31                                            Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 18 of 31


1    1641; City of Atascadero v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 68 Cal. App. 4th 445,

2    473 (Cal. Ct. App. 1998).

3            Under California law, when terms are “used by the parties in a technical sense” or when

4    “a special meaning is given to them by usage”, courts should follow the meaning the parties have

5    given them. Cal. Civ. Code § 1644. In addition, California law mandates that if there is a dispute

6    as to the meaning of an agreement, “the court must consider extrinsic evidence of possible

7    ambiguity.” Trident Center v. Connecticut General Life Ins. Co., 847 F.2d 564, 569 (9th Cir.

8    1988) (citing Pacific Gas & Electric Co. v. G.W. Thomas Drayage & Rigging Co., 69 Cal. 2d 33

9    (1968)). Such evidence includes “the object, nature and subject matter of the writing” and the

10   parties’ post-contractual conduct. Pacific Gas & Electric Co., 69 Cal. 2d 33 at 40; see also

11   Phoenix Tech. Ltd., 2017 WL 1289863 at *3 (courts must consider extrinsic evidence to

12   determine if the language is “reasonably susceptible” to the interpretation urged by either party).

13   Indeed, “[t]he conduct of the parties after execution of the contract and before any controversy

14   has arisen as to its effect affords the most reliable evidence of the parties’ intentions.” Phoenix

15   Tech., 2017 WL 1289863, at *3 (citing Kennecott v. Union Oil, 196 Cal. App. 3d 1179, 1189-90

16   (Cal. Ct. App. 1987)); see also Crestview Cemetery Ass’n v. Dieden, 54 Cal. 2d 744, 754 (1960).

17   And the court should consider evidence that terms “have a local, technical, or otherwise peculiar

18   signification, and were so used and understood in the particular instance, in which case the

19   agreement must be construed accordingly.” Cal. Civ. Proc. Code § 1861.

20   IV.      ARGUMENT

21           After providing nine pages of “Background Facts” and purportedly “Undisputed Material

22   Facts” (Mot. at 3-14), and citing 50 exhibits, the FTC’s Motion asserts that the “plain language”

23   of the ATIS and TIA IPR Policies unambiguously “requires Qualcomm to make licenses

24   available to competing sellers of modem chips”. (Mot. at 18, 20.) Accordingly, it asserts, the

25   Court should not consider “extrinsic evidence” that contradicts the FTC’s proposed contractual

26   interpretation. (Mot. at 16.) In Part IV.A below (as well as in Part II above), Qualcomm

27   demonstrates why the FTC cannot establish that the contractual language “clear[ly]” and

28   “explicit[ly]” compels its interpretation as a matter of law (Mot. at 16); to the contrary, the plain
                                                          13
30         Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                   Standard Essential Patent Licensing Commitments
31                                          Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 19 of 31


1    language supports—or at a minimum is susceptible to—the interpretation proposed by Qualcomm

2    and accepted by the entire industry for decades. In Part IV.B, Qualcomm describes the extensive

3    extrinsic evidence that, under California law, should inform the Court’s assessment of the range

4    of possible interpretations. This evidence includes a longstanding and uniform industry practice;

5    the ANSI acceptance of the IPR Policies of ATIS and TIA as consistent with its own; and the

6    FTC’s concession that there is a “need for evidence regarding the meaning of” the IPR Policy of

7    ETSI, an SDO whose IPR Policy must be interpreted consistently with those of ATIS and TIA to

8    enable their continued participation in the 3GPP, 3GPP2 and oneM2M partnerships. This

9    evidence overwhelmingly contradicts the FTC’s proposed interpretation and, at a minimum,

10   creates a genuine dispute of fact that precludes summary judgment. Finally, in Part IV.C,

11   Qualcomm demonstrates that FRAND caselaw, including that cited by amici, does not address the

12   proper interpretation of the ATIS or TIA IPR Policies.

13          A.      The FTC’s “Plain Language” Interpretations of the ATIS and TIA IPR
                    Policies Do Not Take Account of the Complete Contractual Provisions at
14                  Issue.
                    1.      The FTC Fundamentally Misreads the ATIS and TIA Policies Because
15                          Modem Chips Do Not Practice or Implement the Standard.
16          The FTC argues that Qualcomm must make licenses available to modem chip suppliers

17   based on what the FTC contends is the clear and unambiguous language of the ATIS and TIA IPR

18   policies and Qualcomm’s accompanying licensing commitments. (Mot. at 20.) But the specific

19   contractual language, read in its entirety, does not support—let alone compel—the FTC’s

20   interpretation, precluding summary judgment in its favor. See Cal. Civ. Code § 1641.

21          With respect to ATIS, the FTC acknowledges that the ATIS IPR Policy calls for licenses

22   to be made available “to ‘applicants’ whose products ‘implement the standard.’” (Mot. at 20)

23   (emphasis added). The FTC further recognizes that the language of Qualcomm’s license

24   assurances to ATIS limit its commitment to only those products that implement the particular

25   standard in connection with which the specific assurance was given. (Id. at 9-10.) Similarly, the

26   FTC acknowledges that Qualcomm’s commitment to TIA was to make licenses available to

27   applicants “that wish to ‘practice’ TIA standards”. (Id. at 18.)

28          The FTC’s argument focuses on the IPR Policies’ instruction to make licenses available to
                                                         14
30        Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                  Standard Essential Patent Licensing Commitments
31                                         Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 20 of 31


1    “applicants”, but stops there and ignores limiting language in both policies that expressly defines

2    the purpose for which a license must be made available under each Policy. (FTC Ex. 2 at 10

3    (ATIS Operating Procedures) (licenses must be granted “for the purpose of implementing the

4    standard”); FTC Ex. 1 § 3.1.1 (TIA IPR Policy) (licenses must be granted “only to the extent

5    necessary for the practice of any or all of the Normative portions” of the standard).) The FTC’s

6    assertion that the ATIS and TIA licensing obligation is not “limited to applicants selling a

7    particular type of product” (Mot. at 18) is thus incorrect. Under both the ATIS and TIA IPR

8    Policies, the licensing commitment extends only to the manufacture and sale of products that

9    practice or implement the relevant standard—namely User Equipment and Infrastructure, the only

10   products defined by the standard. (Above Part II.B.)

11          In other words, when a SEP holder makes a licensing commitment to ATIS and TIA, it

12   commits to make licenses available to all applicants, but it does not commit to license those

13   applicants to practice its patents for any and all purposes. For example, if a company makes both

14   handsets and modem chips (such as Samsung or Huawei), Qualcomm agrees that its licensing

15   commitments to ATIS and TIA (and to other SDOs) oblige it to license that company (even

16   though it is a competitor), but only for its manufacture and sale of handsets. Likewise, if a

17   modem chip supplier like MediaTek wanted to expand its business into the manufacture and sale

18   of handsets, the ATIS and TIA IPR Policies would require Qualcomm to grant MediaTek a

19   license for those purposes. But there is no requirement in the licensing commitments under either

20   IPR Policy that a SEP holder make a license available to any applicant for its manufacture and

21   sale of separate components—including not just modem chips, but RF chips, antennae, power

22   management chips or software—just because those components may be put into User Equipment

23   that implements relevant standards. (Lupin Decl. ¶ 4.)

24          The FTC’s contrary arguments fail to address the fact that modem chips do not themselves

25   “implement” or “practice” an ATIS or TIA “standard”. As the Declarations of Lorenzo Casaccia

26   and Edward Tiedemann demonstrate, the 3GPP and 3GPP2 standards define the interconnectivity

27   and interoperability of User Equipment (ATIS)/Mobile Stations (TIA) and infrastructure

28   equipment. (Above Part II.B.) The ATIS and TIA standards do not define the design of modem
                                                         15
30        Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                  Standard Essential Patent Licensing Commitments
31                                         Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 21 of 31


1    chips (or the other components mentioned above), and modem chips cannot by themselves

2    communicate with cellular networks. (Casaccia Decl. ¶¶ 5, 10; Tiedemann Decl. ¶¶ 8, 19-34.)

3    Indeed, device manufacturers are generally free to attain the functionality specified in the

4    standard using any component or aggregation of components they deem fit. (Casaccia Decl. ¶ 9.)

5    In that sense, standards generally treat the end-user device as a “black box”; they do not specify

6    how it is to be constructed, only how it must perform with respect to certain functions. For

7    example, only the operation and capabilities of a complete end-user device can be tested to

8    determine if it implements a standard, and there are no such tests for components such as modem

9    chips. (Casaccia Decl. ¶¶ 29-34; Tiedemann Decl. ¶¶ 35-44.) While a modem chip may facilitate

10   compliance with a standard, it cannot achieve such compliance; implementation of the standard

11   depends on the overall design of the complete end-user device. (Casaccia Decl. ¶¶ 5, 8, 10;

12   Tiedemann Decl. ¶¶ 16, 19-34.) Thus, commitments to ATIS and TIA do not require licenses to

13   be made available for modem chips because modem chips do not implement or practice cellular

14   standards; only complete end-user devices (and infrastructure) can do that.

15          The FTC offers no proof to the contrary, only its own assertion and inapposite evidence.

16   For example, the FTC points to deposition testimony of Keith Kressin, Qualcomm’s Senior Vice

17   President of Product Management, for the proposition that “[m]odem chips . . . are cellular

18   handset components that implement cellular standards and allow handsets to communicate with a

19   cellular network.” (Mot. at 5 n. 12.) Even setting aside the fact that Mr. Kressin is not involved

20   in standard development or licensing, Mr. Kressin did not say what the FTC attributes to him; all

21   he did was explain the functions that a baseband processor, together with other related

22   components, typically perform. Nowhere did Mr. Kressin state or imply that a modem chip alone

23   can practice or implement a standard. 7 The FTC’s reliance on the testimony of a single individual

24   7
      In the cited testimony, Mr. Kressin was asked, “[W]hat functionality does the baseband
     processor or modem provide?” He responded:
25
            What functionality does the modem provide? The modem provides ability to
26          utilize cellular communications, right? The modem in combination with the AP in
            combination with the RF chip provide, you know -- and the power management
27          kind of provide the core chipset, if you will. And so modem functionality or
            baseband functionality is appeared to, you know, graphics and central processing
28          and other functions. (FTC Ex. 7 at 11:17–12:4 (Kressin Dep.).)
                                                         16
30        Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                  Standard Essential Patent Licensing Commitments
31                                         Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 22 of 31


1    who is not involved in standards development or licensing speaks volumes. In light of the body

2    of evidence refuting the FTC’s theory, including the testimony of multiple witnesses at multiple

3    companies who are deeply involved in standards development and cellular SDOs, even if Mr.

4    Kressin had said exactly what the FTC contends (which he did not), such shorthand, colloquial

5    use outside of the context of cellular SEP licensing could hardly trump the language appearing in

6    the standards themselves, see Cal. Civil Code § 1644, or negate the extensive evidence

7    demonstrating a contrary understanding of the relevant IPR Policies by major industry

8    participants, see Phoenix Tech., 2017 WL 1289863, at *3. At minimum, an issue of fact exists,

9    which precludes summary judgment.

10          The FTC also relies on various statements regarding whether Qualcomm owns any SEPs

11   that contain claims that are infringed by an unspecified modem chip. (Mot. at 19, 20.) That

12   question is irrelevant. Whether certain claims of Qualcomm’s patents read on a typical modem

13   chip (as some do) has no bearing on whether a modem chip “implements” or “practices” an ATIS

14   or TIA standard. These are two distinct and unrelated inquiries. The IPR Policies specifically do

15   not require SEP holders to license applicants for the purpose of practicing or implementing any

16   claim of any standard-essential patent; rather, they require SEP holders to license applicants for

17   the purpose of practicing or implementing the standards as a whole. The distinction is critical. A

18   claim in a patent can (and often does) specify a narrow function that could be infringed by a

19   single component such as a modem and its attendant software, a filter, an RF chip or an antenna.

20   Each of these components may support the implementation of a standard by a complete handset,

21   when combined and configured with other components. But a standard, unlike a patent claim,

22   specifies hundreds, if not thousands, of functions required to be carried out by complete UEs

23   (handsets) and infrastructure equipment, each of which comprises hundreds of components.

24   (Casaccia Decl. ¶ 23.) The fact that a modem chip may contain one of the individual

25   technologies that a complete UE comprised of hundreds of components working together must

26   use does not mean that the modem chip, by itself, practices (or implements) all of the

27   functionality required to comply with the standard.

28          The FTC has the burden to establish with admissible evidence that there is no dispute of
                                                         17
30        Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                  Standard Essential Patent Licensing Commitments
31                                         Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 23 of 31


1    fact as to every element of its legal claim. Celotex, 477 U.S. at 322-23. Because the FTC has

2    failed to prove that a modem chip “implements” or “practices” an ATIS or TIA “standard”, it

3    necessarily fails to satisfy its burden. Viewing the evidence in the light most favorable to

4    Qualcomm, as the Court must under Rule 56, there is at least a genuine factual dispute on this

5    issue that precludes summary judgment.

6
                    2.      The Non-Discrimination Commitments Do Not Compel Component-
7                           Level Licensing.

8           The FTC as well as amici ACT | the App Association (“ACT”) and the Computer &

9    Communications Industry Association (“CCIA”) argue that the “non-discriminatory” language in

10   the ATIS and TIA IPR Policies requires that licenses be made available to “competitors”. (Mot.

11   at 19, 20; Br. of Amici Curiae, ECF No. 864 (“Amici Br.”) at 5.) As noted above (Part IV.A.3),

12   Qualcomm has never disputed that licenses must be granted to any applicant including

13   competitors—but only for the specified scope and purpose. Like the FTC, amici attempt to read

14   out of the Policies the critical language limiting that scope: only for the manufacture or sale of

15   products that “implement” or “practice” “the standard”—which modem chips do not do. As

16   stated in the case that amici rely on, these are “words of limitation or restriction”, and they must

17   be given effect. Turner v. Met. Life Ins. Co., 56 Cal. App. 2d 862, 869 (1943); see also Cal. Civ.

18   Code § 1641. The FTC and amici effectively ask the Court to rewrite the language of the Policies

19   to remove this critical limitation in the licensing commitment, which it may not do.

20          What the non-discrimination obligation in the Policies actually does is govern the “terms

21   and conditions” of the licenses that SEP holders commit to grant. (FTC Ex. 2 at 10 (ATIS

22   Operating Procedures) (“reasonable terms and conditions that are demonstrably free of any unfair

23   discrimination”); FTC Ex. 1 § 3.1.1 (TIA IPR Policy) (“terms and conditions that are reasonable

24   and non-discriminatory”).) For example, it would prohibit an SEP holder from charging one

25   licensee a 1% royalty while (all other terms being equal) charging a similarly situated licensee a

26   10% royalty. The non-discrimination obligation does not expand the purposes for which licenses

27   must be made available to sweep in purposes other than implementing or practicing the standard.

28
                                                         18
30        Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                  Standard Essential Patent Licensing Commitments
31                                         Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 24 of 31


1                   3.      TIA’s Licensing Guidelines Are Not Part of the TIA Contract and, in
                            Any Event, Do Not Support the FTC’s Reading of the TIA IPR Policy.
2
3           To support its interpretation, the FTC also turns to TIA’s IPR Guidelines. (Mot. at 18-

4    19.) As a threshold matter, the Guidelines are not part of the TIA IPR Policy. Indeed, the TIA

5    Guidelines expressly state: “These guidelines serve as a companion document and are not

6    intended to substitute for the Policy . . .” (FTC Ex. 3 at 1 (Guidelines to the TIA IPR Policy.) On

7    their face, therefore, they are not part of the contract, and the FTC’s reliance on them undermines

8    the FTC’s claim that the Court should ignore all extrinsic evidence and look only at the plain

9    language of the IPR Policies. The decision in TCL Commc’n Tech. Holdings, Ltd. v.

10   Telefonaktiebolaget LM Ericsson, No. SACV 14-341, 2017 WL 6611635 (C.D. Cal. Dec. 21,

11   2017), cited by the FTC, is not to the contrary. There, the court expressly stated it would consider

12   numerous pieces of evidence to interpret the ETSI IPR Policy, including the ETSI guidelines and

13   fact and expert declarations. Id. at *5-6. Nowhere did the court hold that any guidelines were

14   part of the contract itself or imposed contractual obligations. By contrast, In the Matter of

15   Certain Wireless Communications Equipment, 2007 WL 1221125, at *7 USITC Inv. No. 337-

16   TA-577 (Feb. 22, 2007) expressly addressed the status of SDO IPR guidelines and held that “the

17   [ETSI guidelines were] not intended to be part of a binding contract to which members agreed”.

18          In any event, the FTC’s reliance on the guidelines is misplaced. To reach the conclusion

19   that “modem chips are clearly a product contemplated by the standards at issue here, as they are

20   necessary to implement the standards”, the FTC points to language in the TIA Guidelines that

21   refers to “products contemplated by the standard in question”. (Mot. at 19.) As explained in

22   detail above, the standards do not define the operation of modem chips, and ATIS and TIA

23   licensing commitments therefore do not require that a mere component supporting a complete

24   device’s implementation of a standard must also be separately licensed.

25          B.      The Overwhelming Evidence Establishes, at the Very Least, a Genuine
                    Factual Dispute Concerning the Appropriate Interpretation of the ATIS and
26                  TIA IPR Policies.

27          Under California law, courts should consider all credible evidence concerning the

28   contracting parties’ intent when determining whether the contractual language is ambiguous, i.e.,
                                                         19
30        Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                  Standard Essential Patent Licensing Commitments
31                                         Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 25 of 31


1    reasonably susceptible to a party’s interpretation, including evidence that is extrinsic to the

2    language of the contract. Phoenix Tech., 2017 WL 1289863, at *3; Public Storage v. Spring

3    Corporation, No. CV 14-2594, 2015 WL 1057923, at *6 (C.D. Cal. Mar. 9, 2015). But the FTC

4    ignores extensive evidence refuting its position, including (1) consistent, decades-long industry

5    practice of exhaustively licensing SEPs only for the manufacture and sale of complete devices

6    (and infrastructure), and not components such as modem chips; (2) a recent interpretation by

7    ANSI, the organization that accredits both ATIS and TIA, of its own IPR Policy, which is

8    identical to ATIS’s and consistent with TIA’s; and (3) the obligation of both ATIS and TIA to

9    maintain IPR policies that are consistent with those of the other Organizational Partners of 3GPP

10   and 3GPP2, and the evidence that ETSI—the leading SDO at 3GPP—considered a policy

11   requiring component-level licensing not to meet this consistency requirement. This evidence

12   establishes, at the very least, a genuine issue of factual dispute concerning whether Qualcomm’s

13   commitments under the ATIS and TIA IPR Policies require licensing the manufacture and sale of

14   components, including modem chips.

15                  1.      Long-Standing Industry Practice Confirms That the ATIS and TIA
                            Policies Do Not Require Licensing the Manufacture and Sale of
16                          Modem Chips.
17          Long-standing industry practice demonstrates the error in the FTC’s proffered

18   interpretation. This evidence takes two forms—the custom and practice of licensors, and the lack

19   of licenses taken by companies selling modem chips. The indisputable evidence shows that all

20   major cellular licensors, including those who at some point were also suppliers of UEs,

21   infrastructure and components, license only end-user devices, not modem chips. (Above Part

22   II.D.) Richard Donaldson, the FTC’s licensing expert, confirmed this is the long-standing

23   practice of the cellular industry. (Ex. 21 at 283:17-24 (Donaldson Dep.).) The FTC asks the

24   court to upend this ubiquitous industry practice, disrupting decades of cellular patent licensing—

25   and asks that it do so as a matter of law on a motion for summary judgment, without even

26   considering evidence outside the purportedly “plain language”. However, California law requires

27   that the Court consider this evidence, and the overwhelming evidence of a uniform industry

28   practice weighs heavily against the FTC’s proposed interpretation of the ATIS and TIA Policies,
                                                         20
30        Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                  Standard Essential Patent Licensing Commitments
31                                         Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 26 of 31


1    precluding summary judgment. See Crestview Cemetery Ass’n, 54 Cal. 2d at 754 (“[E]ven if it be

2    assumed that the words standing alone might mean one thing to the members of this court, where

3    the parties have demonstrated by their actions and performance that to them the contract meant

4    something quite different, the meaning and intent of the parties should be enforced.”); Phoenix

5    Tech., 2017 WL 1289863, at *3 (“The conduct of the parties after execution of the contract and

6    before any controversy has arisen as to its effect affords the most reliable evidence of the parties’

7    intentions.”) (citing Kennecott, 196 Cal. App. 3d at 1189-90).

8           Equally compelling is the evidence showing that major suppliers of modem chips do not

9    have a practice of entering into licenses for cellular SEPs covering the manufacture or sale of

10   modem chips. (Above Part II.D.) The evidence shows that multiple current and former suppliers

11   of modem chips do not have a single license for cellular SEPs. The FTC points to not a single

12   instance of a chip seller seeking to legally enforce its purported contractual right to obtain a SEP

13   license covering the manufacture and sale of modem chips from cellular SEP holders who made

14   licensing commitments to either ATIS or TIA (or at all). This telling absence leads to but one

15   conclusion: the ATIS and TIA IPR Policies do not mandate the grant of a license for the

16   manufacture or sale of components. Indeed, this point is further amplified by chip suppliers’

17   conduct in patent pools, where they have voted to license only device makers and have not

18   themselves taken a license for cellular SEPs, even from the very pool in which they participate.

19   (Ex. 31 at 25:2-11, 112:18-113:4, 113:14-23 (Maghame Dep.).)

20          These practices and Qualcomm’s interactions with participants in the cellular industry

21   described in the accompanying Declaration of Louis Lupin (at ¶¶ 4, 5) confirm the existence of an

22   issue of fact concerning the interpretation of Qualcomm’s licensing commitments. See Cal. Civ.

23   Code § 1649 (“If the terms of a promise are in any respect ambiguous or uncertain, it must be

24   interpreted in the sense in which the promisor believed, at the time of making it, that the promisee

25   understood it”).

26          This irrefutable evidence of the custom and practice in the industry demonstrates the

27   unreasonableness of the FTC’s interpretation—and explains its attempt to foreclose the Court

28   from considering this evidence. This evidence reflects the uniform industry-wide practice and
                                                         21
30        Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                  Standard Essential Patent Licensing Commitments
31                                         Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 27 of 31


1    intent, at ATIS, TIA and beyond, that cellular SEPs licensing commitments cover only the

2    manufacture and sale of end-user devices and network equipment, and not for the manufacture

3    and sale of modem chips. This evidence establishes overwhelmingly the intent and meaning of

4    the terms “for the purpose of implementing the standard” and “to the extent necessary for the

5    practice of the TIA publication.” Under California law, this evidence compels the conclusion that

6    the relevant Policies do not require licensing for the manufacture and sale of modem chips—or, at

7    the very least, that a disputed issue of fact exists as to the existence of such an obligation.

8
                    2.      ANSI Has Confirmed That Licensing at the Component Level Is Not
9                           Required.

10          ATIS and TIA are both accredited as SDOs by ANSI. (Mot. at 7, 10.) Accordingly, both

11   ATIS and TIA are obligated to follow ANSI’s Essential Requirements, which includes the ANSI

12   Patent Policy. (Mot. at 7-10.) As the FTC acknowledges, ATIS has done so by adopting ANSI’s

13   Patent Policy verbatim as its own. (Mot. at 7-8.) TIA’s policy, while slightly differently

14   articulated, is substantively indistinguishable from the ANSI policy. (Mot. at 10-11.)

15          As described above (Part II.C), within the last year the ANSI Executive Standards Council

16   Appeals Panel issued a formal decision emphasizing that the requirement to license applicants

17   “for the purpose of implementing the standard” “does not mean that ANSI’s Patent Policy

18   requires licensing at the component level.” (Ex. 1 at 14 (Feb. 23, 2018 Decision of the ANSI

19   Executive Standards Council Appeals Panel).) It could not be correct to conclude as a matter of

20   law that two member IPR Policies—one of which is verbally identical, the other closely similar,

21   and both required to be consistent with ANSI’s policy—do impose that very requirement.

22          Nothing in the FTC’s Motion, or in the record, even suggests that either ATIS or TIA

23   have adopted policies at odds with ANSI’s interpretation of its own policy, or that SEP owners

24   giving license assurances to ATIS and TIA have operated with an understanding that any such

25   distinctions exist. Based on this evidence, the only reasonable interpretation of the ATIS and TIA

26   policies is that they do not require licensing for the manufacture and sale of modem chips.

27

28
                                                         22
30        Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                  Standard Essential Patent Licensing Commitments
31                                         Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 28 of 31


1                   3.      The FTC Concedes the Need for Evidence Interpreting the ETSI IPR
                            Policy, Which Must Be Consistent with the ATIS and TIA Policies.
2
3           ETSI, ATIS and TIA are Organizational Partners in global collaborative standards

4    partnerships—3GPP (ATIS and ETSI), 3GPP2 (TIA and ETSI) and oneM2M (all three). (Ex. 3

5    (oneM2M - Partners); Casaccia Decl. ¶ 10; Tiedemann Decl. ¶ 10.) To ensure that cellular

6    specifications are subject to the same licensing requirements worldwide, the operating rules and

7    procedures of each standards partnership require, as a condition of membership in each

8    partnership, that the IPR policies of each of their Organizational Partners be compatible with that

9    of the others. (Casaccia Decl. ¶ 10; Tiedemann Decl. ¶ 10.) This is to ensure the success of the

10   global standards effort that is the mission of each of the collaborative organizations. (FTC Ex. 5

11   at Art. 2 (3GPP Working Procedures); Ex. 8 at Art. 2 (3GPP2 Working Procedures); Ex. 6 at 1

12   (oneM2M Partnership Agreement); Lupin Decl. ¶¶ 9-10.) Accordingly, the meaning of the ETSI

13   IPR Policy with regard to licensing components, including modem chips, is directly relevant to

14   the interpretation of the ATIS and TIA Policies.

15          The FTC, however, concedes a “need for evidence regarding the meaning” of the ETSI

16   IPR Policy (Mot. at 3), which itself precludes its request for partial summary judgment. If

17   determining the meaning of the ETSI IPR Policy requires evidence, and that meaning must be

18   consistent with the meaning of the ATIS and TIA IPR Policies, then it cannot be the case that

19   those latter Policies are susceptible to interpretation as a matter of law.

20          Further, Qualcomm, in support of this Opposition, submits uncontroverted evidence that

21   commitments under the ETSI IPR policy do not require that licenses be made available for the

22   manufacture and sale of modem chips. Put differently, as evidence in the record shows, ETSI’s

23   IPR policy does not require holders of essential IPRs to license their IPRs at the component level.

24   (Above Part II.E.) This is confirmed by the long-term chair of ETSI’s IPR Special Committee,

25   Dirk Weiler. As Mr. Weiler testified, the ETSI licensing commitment does not include an

26   obligation to license components of cellular devices. (Ex. 27 at 43:3-45:1 (Weiler Dep.); see also

27   Ex. 23 at 21:20-25:23 (Petersson Dep.).) It is further supported by the fact that ETSI

28   representatives have stated that its IPR Policy is not consistent with the IPR Policy of IEEE, on
                                                         23
30        Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                  Standard Essential Patent Licensing Commitments
31                                         Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 29 of 31


1    the ground that recent amendments to the IEEE policy do require component-level licensing.

2    (Ex. 27 at 11 (Draft Minutes from the ETSI General Assembly, Mar. 17-18, 2015).)

3           In the face of this strong evidence that the ATIS and TIA policies are and were

4    specifically intended to be consistent with the ETSI policy that does not require licensing of

5    components, the FTC asks this Court to declare as a matter of law that they are instead

6    inconsistent in a very material respect. Such a result would balkanize global standards

7    development collaborations and defeat the central goals of these global organizations to support

8    global technical specifications and broad access to that technology by promoting consistent global

9    licensing requirements. (Lupin Decl. ¶¶ 8-14.) Because the ATIS and TIA policies must be

10   harmonized with the ETSI IPR policy, and the FTC concedes a need for evidence concerning the

11   ETSI IPR Policy (Mot. at 3), summary judgment is precluded.

12          C.      Amici Misconstrue FRAND Caselaw, Which Does Not Establish That
                    Licensing the Manufacture and Sale of Components Is Required by the TIA
13                  or ATIS IPR Policies.
14          Amici cite precedent that they contend establishes that “[t]he TIA and ATIS policies, on

15   their faces, simply do not permit an interpretation limiting the beneficiaries of the licensing

16   promise to ‘some’ applicants”. (Amici Br. at 6-7.) But amici do not address the IPR Policies’

17   language limiting the licensing obligation to specific purposes (i.e., to implement or to practice a

18   standard) and therefore miss the point. Qualcomm’s interpretation, which is consistent with

19   universal cellular industry licensing practice, does not impose “hidden, unstated restrictions”, as

20   amici suggest (id. at 7), but instead gives effect to express limitations in the IPR Policies that

21   amici’s interpretation completely ignores.

22          None of the cases relied on by amici establishes that ATIS or TIA licensing commitments

23   include the manufacture or sale of components, rather than only complete User Equipment or

24   Infrastructure. In both Microsoft Corp. v. Motorola, Inc., 696 F.3d 872, 884 (9th Cir. 2012), and

25   Microsoft Corp. v. Motorola, Inc., 795 F.3d 1024, 1031 (9th Cir. 2015), the Ninth Circuit

26   addressed the IPR Policy (“Common Patent Policy”) of another SDO, known as ITU. In neither

27   case did the Court have cause to consider whether any language in that Policy limited the scope of

28   the obligation to license products that actually practiced the relevant standard. Nor could it, as
                                                         24
30        Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                  Standard Essential Patent Licensing Commitments
31                                         Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 30 of 31


1    the ITU’s Common Patent Policy does not contain any language like the language in the ATIS

2    and TIA IPR Policies, which limits the licensing requirement to products that implement or

3    practice a standard. In Ericsson v. D-Link Sys., Inc., 773 F.3d 1201, 1230 (Fed. Cir. 2014), the

4    Federal Circuit made the unremarkable observation that a firm that had committed to license its

5    patents on reasonable and non-discriminatory (“RAND”) terms could not completely refuse to

6    license its patents to all others or only on conditions intended to preserve a monopoly.

7    Accordingly, the Federal Circuit concluded that the district court erred by instructing the jury on

8    the Georgia-Pacific factor that considers whether the IP holder has sought to maintain its patent

9    monopoly rather than licensing its patents. Id. at 1235. But the Court did not interpret the terms

10   of any particular RAND (or FRAND) obligation, much less address whether commitments to

11   ATIS or TIA require the granting of licenses to manufacture or sell components that do not by

12   themselves practice the relevant standard.

13           Finally, amici rely on an Order issued in Apple v. Qualcomm, which is, of course, a

14   dispute between Qualcomm and a manufacturer of handsets (i.e., User Equipment), not a

15   manufacturer of modem chips. 2017 U.S. Dist. LEXIS 145835 (S.D. Cal. Sept. 7, 2017). In

16   denying Qualcomm’s motion for an anti-suit injunction, Judge Curiel merely observed that the

17   dispute between Apple and Qualcomm was more than a “paradigmatic private contractual

18   dispute” among private parties, but rather potentially implicated the interests of “any number of

19   corporations in China, Japan, the U.K. and Taiwan that are similarly-situated to Apple”, i.e., that

20   manufacture handsets, and “that are similarly entitled to benefit from Qualcomm’s FRAND

21   promise to ETSI”. Id. at *31-32. The Court did not determine that modem chip suppliers fell

22   within the class of firms that were beneficiaries of Qualcomm’s FRAND commitment under the

23   terms of the ETSI Policy it referred to, let alone under the ATIS and TIA IPR Policies at issue in

24   this Motion, which it never mentioned.

25    V.      CONCLUSION
26           For all of the foregoing reasons, the FTC has failed to meet its burden of establishing its

27   interpretation of the ATIS and TIA IPR policies as a matter of law. At minimum, genuine issues

28   of material fact exist, and the FTC’s motion should be denied.
                                                          25
30         Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                   Standard Essential Patent Licensing Commitments
31                                          Case No. 17-cv-220-LHK-NMC

32
     Case 5:17-cv-00220-LHK Document 937 Filed 11/28/18 Page 31 of 31


1    September 24, 2018

2
3                                                      By:    /s/ Geoffrey T. Holtz

4                                                             Robert A. Van Nest (SBN 84065)
                                                              Eugene M. Paige (SBN 202849)
5                                                             Justina Sessions (SBN 270914)
                                                              KEKER, VAN NEST & PETERS
6                                                             LLPKEKER, VAN NEST & PETERS LLP
                                                              633 Battery Street
7                                                             San Francisco, CA 94111-1809
                                                              Telephone: (415) 391-5400
8                                                             Facsimile: (415) 397-7188
9                                                             Gary A. Bornstein (pro hac vice)
                                                              Yonatan Even (pro hac vice)
10                                                            CRAVATH, SWAINE & MOORE LLP
                                                              Worldwide Plaza
11                                                            825 Eighth Avenue
                                                              New York, NY 10019-7475
12                                                            Tel.: (212) 474-1000
                                                              Fax: (212) 474-3700
13                                                            gbornstein@cravath.com
                                                              yeven@cravath.com
14
                                                              Richard S. Taffet (pro hac vice)
15                                                            MORGAN, LEWIS & BOCKIUS LLP
                                                              101 Park Avenue
16                                                            New York, NY 10178-0060
                                                              Tel.: (212) 309-6000
17                                                            Fax: (212) 309-6001
                                                              richard.taffet@morganlewis.com
18
                                                              Willard K. Tom (pro hac vice)
19                                                            MORGAN, LEWIS & BOCKIUS LLP
                                                              1111 Pennsylvania Avenue NW
20                                                            Washington, DC 20004-2541
                                                              Tel.: (202) 739-3000
21                                                            Fax: (202) 739 3001
                                                              willard.tom@morganlewis.com
22
                                                              Geoffrey T. Holtz (SBN 191370)
23                                                            MORGAN, LEWIS & BOCKIUS LLP
                                                              One Market, Spear Street Tower
24                                                            San Francisco, CA 94105-1596
                                                              Tel.: (415) 442-1000
25                                                            Fax: (415) 442-1001
                                                              gholtz@morganlewis.com
26
                                                              Attorneys for Defendant
27                                                            QUALCOMM INCORPORATED
28
                                                        26
30       Defendant Qualcomm Incorporated’s Opposition to Motion for Partial Summary Judgment on Qualcomm’s
                                 Standard Essential Patent Licensing Commitments
31                                        Case No. 17-cv-220-LHK-NMC

32
